
	

113 HR 4859 IH: Government Services Accessibility Act of 2014
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4859
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Mr. Ellison introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 40, United States Code, to require that the Administrator of General Services verify
			 that a building to be leased to accommodate a Federal agency is located a
			 certain distance from public transportation before entering into the lease
			 agreement.
	
	
		1.Short titleThis Act may be cited as the Government Services Accessibility Act of 2014.
		2.Lease agreementsSection 585(a) of title 40, United States Code, is amended by adding at the end the following:
			
				(3)Distance to public transportation
					(A)Definition of public transportationIn this paragraph, the term public transportation has the meaning given the term in section 5302 of title 49.
					(B)DeterminationThe Administrator of General Services shall not enter into a lease agreement under paragraph (1)
			 unless the Administrator determines that—
						(i)the building (or improvement) to be leased would satisfy any requirement concerning access to
			 public transportation listed in a proposed short form lease or
			 solicitation for offers provided to each prospective offeror in accordance
			 with section 570.203–3 of the Federal Acquisition Regulation (or successor
			 regulations); and
						(ii)if the short form lease or solicitation for offers contains a requirement concerning access to
			 public transportation, the building (or improvement) is located not
			 greater than a certain distance from public transportation that operates
			 regularly throughout the normal business hours of the building (or
			 improvement)..
		
